UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q/A QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/2013 FORM N-Q/A Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated March 31, 2013 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components1.1% Delphi Automotive 257,920 Banks2.6% Wells Fargo & Co. 754,690 Capital Goods4.5% Eaton 134,480 8,236,900 Fluor 231,700 15,368,661 General Electric 1,055,900 24,412,408 Commercial & Professional Services2.4% ADT 144,087 7,051,618 Robert Half International 267,790 10,050,159 Tyco International 288,175 9,221,600 Consumer Durables & Apparel3.6% Newell Rubbermaid 427,280 11,152,008 PVH 90,600 9,676,986 Toll Brothers 219,140 a 7,503,354 Under Armour, Cl. A 194,500 a,b 9,958,400 Consumer Services1.0% Las Vegas Sands 183,590 Diversified Financials8.5% Affiliated Managers Group 90,926 a 13,963,506 American Express 252,310 17,020,833 Bank of America 1,492,160 18,174,509 Capital One Financial 97,930 5,381,253 JPMorgan Chase & Co. 437,860 20,780,836 Moody's 183,590 9,789,019 T. Rowe Price Group 86,300 6,461,281 Energy11.6% Anadarko Petroleum 175,370 15,336,106 Chevron 244,550 29,057,431 Ensco, Cl. A 213,290 12,797,400 EOG Resources 71,460 9,151,882 National Oilwell Varco 247,860 17,536,095 Occidental Petroleum 151,760 11,893,431 Schlumberger 233,240 17,467,344 TransCanada 230,510 b 11,039,124 Exchange-Traded Funds4.9% Standard & Poor's Depository Receipts S&P rust 335,080 Food & Staples Retailing1.1% Whole Foods Market 138,741 Food, Beverage & Tobacco8.8% Coca-Cola Enterprises 300,620 11,098,890 ConAgra Foods 306,760 10,985,076 Dean Foods 348,780 a 6,323,381 Kraft Foods Group 281,023 14,481,115 Mondelez International, Cl. A 312,540 9,566,849 PepsiCo 241,990 19,143,829 Philip Morris International 240,400 22,287,484 Health Care Equipment & Services4.0% Cigna 145,300 9,062,361 Covidien 330,635 22,430,278 McKesson 104,050 11,233,238 Household & Personal Products.6% Avon Products 333,450 Insurance3.0% American International Group 378,330 a 14,686,771 Chubb 201,670 17,652,175 Materials2.4% LyondellBasell Industries, Cl. A 129,780 8,213,776 Monsanto 169,590 17,913,792 Media3.1% News Corp., Cl. A 554,170 16,913,268 Viacom, Cl. B 270,010 16,624,516 Pharmaceuticals, Biotech & Life Sciences10.8% Eli Lilly & Co. 307,090 17,439,641 Gilead Sciences 237,340 a 11,613,046 Johnson & Johnson 314,500 25,641,185 Pfizer 1,573,430 45,409,190 Sanofi, ADR 301,320 15,391,426 Real Estate.9% CBRE Group, Cl. A 398,300 a Retailing4.6% Amazon.com 62,670 a 16,700,928 Dick's Sporting Goods 167,560 7,925,588 Dollar General 133,810 a 6,768,110 L Brands 184,610 8,244,683 Nordstrom 170,490 9,416,163 Semiconductors & Semiconductor Equipment2.3% Broadcom, Cl. A 254,660 8,829,062 Texas Instruments 439,010 15,576,075 Software & Services10.0% Citrix Systems 136,060 a 9,818,090 Facebook, Cl. A 367,910 9,411,138 Google, Cl. A 28,783 a 22,854,565 International Business Machines 111,460 23,774,418 MasterCard, Cl. A 24,780 13,409,201 Oracle 543,098 17,563,789 salesforce.com 55,630 a 9,948,313 Technology Hardware & Equipment4.4% Cisco Systems 701,860 14,675,893 EMC 545,320 a 13,027,695 QUALCOMM 295,960 19,814,522 Transportation3.6% FedEx 137,710 13,523,122 J.B. Hunt Transport Services 110,140 8,203,227 Union Pacific 119,250 16,982,392 Total Common Stocks (cost $838,690,870) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,305,964) 7,305,964 c Investment of Cash Collateral for Securities Loaned1.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $13,639,159) 13,639,159 c Total Investments (cost $859,635,993) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2013, the value of the fund's securities on loan was $13,370,528 and the value of the collateral held by the fund was $13,639,159. c Investment in affiliated money market mutual fund. At March 31, 2013, net unrealized appreciation on investments was $231,584,721 of which $235,969,724 related to appreciated inves securities and $4,385,003 related to depreciated investment securities. At March 31, 2013, the cost of investments for federal income purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 11.6 Pharmaceuticals, Biotech & Life Sciences 10.8 Software & Services 10.0 Food, Beverage & Tobacco 8.8 Diversified Financials 8.5 Exchange-Traded Funds 4.9 Retailing 4.6 Capital Goods 4.5 Technology Hardware & Equipment 4.4 Health Care Equipment & Services 4.0 Consumer Durables & Apparel 3.6 Transportation 3.6 Media 3.1 Insurance 3.0 Banks 2.6 Commercial & Professional Services 2.4 Materials 2.4 Semiconductors & Semiconductor Equipment 2.3 Money Market Investments 2.0 Automobiles & Components 1.1 Food & Staples Retailing 1.1 Consumer Services 1.0 Real Estate .9 Household & Personal Products .6 † Based on net assets. The following is a summary of the inputs used as of March 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 978,550,657 - - Equity Securities - Foreign Common Stocks+ 39,227,950 - - Exchange-Traded Funds 52,496,984 - - Mutual Funds 20,945,123 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 23, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 23, 2013 By: /s/ James Windels James Windels Treasurer Date: October 23, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
